DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachiya Hachiya (US 20070047269)


    PNG
    media_image1.png
    335
    593
    media_image1.png
    Greyscale

With respect to claim 1, Hachiya (US 20070047269) discloses a power source apparatus comprising:  a switching control circuit (9) configured to output a switching signal to switch (8) a power source (1) supplying power to each of a plurality of loads (15 and other loads ([0081] discloses light load, heavy load); and a reset control circuit (23) having a plurality of output terminals outputting reset signals that reset the plurality of loads in response to the switching signal.
 	With respect to claim 2, Hachiya discloses the power source apparatus according to claim 1, wherein the reset control circuit outputs the reset signals in response to a change of a level (VD) of the switching signal.
	With respect to claim 3, Hachiya discloses the power source apparatus according to claim 2, wherein the reset control circuit (23) outputs the reset signals after a lapse of a predetermined period of time from a change of the level of the switching signal. ([0025] for a fixed period of time after the current starts passing through the secondary side winding.)
 	With respect to claim 4,  Hachiya discloses the power source apparatus according to claim 1, wherein the switching control circuit (9) outputs the switching signal based on the level of voltage output from one of the power sources (1).
 	With respect to claim 5, Hachiya discloses the power source apparatus according to claim 1, further comprising: a first switch (8) controlled by the switching signal and configured to couple a first power source and the plurality of loads when the first switch has an ON state; and a second switch (6) controlled by the switching signal and configured to couple a second power source (high spike voltage) different from the first power source and the plurality of loads when the second switch has an ON state.
	With respect to claim 6, Hachiya discloses the power source apparatus according to claim 5, wherein the switching control circuit (9) outputs a switching signal to turn on the first switch(8)and turn off the second switch in a case where a level of voltage output from the first power source is higher than a first threshold value (below voltage spike) and outputs a switching signal to turn off the first switch 
	With respect to claim 7, Hachiya discloses the power source apparatus according to claim 5, further comprising: a power generating unit (1) as the first power source; and an electricity storage unit (7-1) as the second power source.
	With respect to claim 8, Hachiya discloses the power source apparatus according to claim 1, further comprising: a power source shutdown circuit (22 and Hold circuit 10-2)configured to shut down supply of power to each of the plurality of loads for a predetermined period of time based on the reset signal.( [0061]-[0065])

Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harasawa (US 8633618).


    PNG
    media_image2.png
    268
    440
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    636
    media_image3.png
    Greyscale
	With respect to claim 9, Harasawa discloses a communication apparatus comprising:
a first functional circuit (12) and a second functional circuit (15) configured to establish a communication link between them and communicate with each other to implement predetermined functions; a switching control circuit (3) configured to output a switching signal to switch the power source supplying power to each of the first functional circuit and the second functional circuit; and
a reset control circuit (13) having a plurality of output terminals outputting reset signals that reset the first functional circuit and the second functional circuit in response to the switching signal.
wherein at least one of the first functional circuit and the second functional circuit implements a radio communication function (From RFIC).
	With respect to claim 10, Harasawa discloses the communication apparatus according to claim 9, wherein the reset control circuit(13) outputs the reset signals in response to a change of a level of the switching signal.

	With respect to claim 12, Harasawa discloses the communication apparatus according to claim 9, wherein the switching control circuit outputs the switching signal based on the level of voltage output from one of the power sources (VDD1).
	With respect to claim 13, Harasawa discloses the communication apparatus according to claim 9, further comprising: a first switch (SW5) controlled by the switching signal and configured to couple a first power source and the first functional circuit when the first switch has an ON state; and a second switch (SW) controlled by the switching signal and configured to couple a second power source different from the first power source and the second functional circuit when the second switch has an ON state.

	With respect to claim 14, Harasawa discloses the communication apparatus according to claim 13, wherein the switching control circuit outputs a switching signal to turn on the first switch and turn off the second switch in a case where a level of voltage output from the first power source is higher than a first threshold value and outputs a switching signal to turn off the first switch and turn on the second switch in a case where the level of the voltage output from the first power source is lower than a second threshold value lower than the first threshold value.
	With respect to claim 15, Harasawa discloses the communication apparatus according to claim 13, further comprising: a power generating unit (15) as the first power source; and an electricity storage unit (capacitor in down converter) as the second power source.
	With respect to claim 16, Harasawa discloses the communication apparatus according to claim 9, further comprising: a power source shutdown circuit (12) configured to shut down supply of power to each of the plurality of loads for a predetermined period of time based on the reset signal (13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842